In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
Nos. 21-2139 & 22-1035
SARAH SIMON,
                                                   Plaintiff-Appellee,
                                 v.

COOPERATIVE EDUCATIONAL SERVICE AGENCY #5,
                                   Defendant-Appellant.
                    ____________________

        Appeals from the United States District Court for the
                   Western District of Wisconsin.
          No. 3:18-cv-909 — William M. Conley, Judge.
                    ____________________

    ARGUED JANUARY 7, 2022 — DECIDED AUGUST 16, 2022
                ____________________

   Before EASTERBROOK, ST. EVE, and KIRSCH, Circuit Judges.
   KIRSCH, Circuit Judge. When Sarah Simon returned from
medical leave, her employer, Cooperative Educational Ser-
vice Agency #5, did not allow her to return to her previous
position as a lead teacher at her school. Instead, it placed her
in a backwater position with fewer responsibilities that re-
quired her to split her time between different schools. After a
bench trial, the district court determined that Cooperative
had violated the Family and Medical Leave Act and awarded
2                                      Nos. 21-2139 & 22-1035

Simon declaratory relief and attorney’s fees. Cooperative ap-
pealed, contending that neither declaratory relief nor attor-
ney’s fees are appropriate under the circumstances. We disa-
gree and therefore affirm.
                               I
    Cooperative Educational Service Agency #5 is a Wiscon-
sin-based governmental entity that services 35 public-school
districts. In July 2014, it hired Sarah Simon as an Alternative
Program Lead Teacher at REACH Academy, an elementary
school for children with special emotional and behavioral
needs. In that role, Simon taught her assigned students, man-
aged paraprofessionals, developed integrated education
plans (IEPs), and communicated with parents, school dis-
tricts, social workers, and law enforcement oﬃcials.
    In October 2016, a REACH Academy student kicked a steel
door into Simon’s head, which caused her to suﬀer a concus-
sion. Simon took FMLA-qualifying leave and was cleared to
return to part-time, light-duty work on October 31, and full-
time work with no restrictions on November 24. But Cooper-
ative did not allow Simon to return to her previous position
at REACH Academy because its business director and others
had determined that doing so would present an “unreasona-
ble risk.” Instead, it placed her in a support position with du-
ties resembling those of a paraprofessional. Although Simon
received the same salary and beneﬁts in her new role, it in-
volved signiﬁcantly less responsibility, independence, discre-
tion, and management than her previous Lead Teacher posi-
tion. Her work involved supporting other teachers’ class-
rooms, required splitting time between two elementary
schools, and did not include lesson planning, evaluation,
Nos. 21-2139 & 22-1035                                        3

reporting, direct education, communication with students’
families, input on IEPs, or assistance from paraprofessionals.
    Based on this treatment, Simon sued Cooperative, alleging
several FMLA violations. The district court held a bench trial
on one of those claims—the FMLA interference claim based
on Cooperative’s failure to return Simon to an equivalent po-
sition following her leave. By trial, Simon sought only: (1) an
injunction requiring Cooperative to hire her for the next avail-
able equivalent position at REACH Academy; (2) an injunc-
tion requiring Cooperative’s employees to undergo addi-
tional FMLA training; and (3) a declaration that Cooperative
had violated the FMLA when it failed to return Simon to an
equivalent position following her leave.
    After the bench trial, the district court entered a combined
opinion and order in May 2021. In the opinion, the district
court found that Cooperative had violated the FMLA by not
returning Simon to an equivalent position following her
leave. It also determined that only declaratory—rather than
injunctive—relief was appropriate based on Cooperative’s
hiring trends, the unavailability of Simon’s previous Lead
Teacher role, and Simon’s new job elsewhere. The court’s or-
der granted declaratory judgment and set a brieﬁng schedule
for Simon to submit a request for attorney’s fees and costs. But
the court did not enter a separate ﬁnal judgment.
    Cooperative ﬁled its ﬁrst notice of appeal based on this
opinion and order. Over the next few months, the parties fully
briefed the issues raised in preparation for oral argument. On
December 17, 2021, the district court entered another opinion
and order granting in part Simon’s request for attorney’s fees.
On December 22, Cooperative ﬁled a second notice of appeal
based on that new opinion and order. The next day, the
4                                        Nos. 21-2139 & 22-1035

district court entered a standalone ﬁnal judgment granting
Simon both a declaratory judgment and $59,773.62 in
attorney’s fees.
   We held oral argument on January 7, 2022, and asked
about appellate jurisdiction. That same day, Cooperative ﬁled
another notice of appeal stating that it challenged the district
court’s judgment on both the merits and attorney’s fees.
   The December 22 and January 7 notices of appeal have
been consolidated into one successive appeal, which the
parties have now fully briefed. Because the facts and legal ar-
guments are adequately presented in the briefs, record, and
from the January 7 oral argument, we have agreed to decide
the successive appeal without another oral argument because
doing so would not signiﬁcantly aid the decisional process.
See Fed. R. App. P. 34(a)(2)(C).
                                II
    Before reaching the merits, we ﬁrst address the messy path
this appeal has taken and explain the basis for our appellate
jurisdiction. See West v. Louisville Gas & Elec. Co., 951 F.3d 827,
829 (7th Cir. 2020). We have jurisdiction over appeals of “ﬁnal
decisions of the district courts of the United States.” 28 U.S.C.
§ 1291. When Cooperative ﬁrst ﬁled its appeal in May 2021,
the district court had not yet entered a judgment in a separate
document and had not otherwise signaled that its decision
was ﬁnal.
    As relevant here, Federal Rule of Civil Procedure 58(a) re-
quires “every judgment” to “be set out in a separate docu-
ment” to eliminate uncertainty about whether a district
court’s entry is ﬁnal for appellate purposes. See Bankers Tr. Co.
v. Mallis, 435 U.S. 381, 384–85 (1978) (per curiam). If a district
Nos. 21-2139 & 22-1035                                            5

court fails to issue a separate judgment, “[a] party may re-
quest that judgment be set out in a separate document as re-
quired.” Fed. R. Civ. P. 58(d). We reiterate the separate-docu-
ment rule’s importance because it helps keep “jurisdictional
lines clear.” Sterling Nat’l Bank v. Block, 984 F.3d 1210, 1216 (7th
Cir. 2021) (citation omitted).
    We also remind district courts of Rule 58(e)’s requirement
that the entry of judgment “[o]rdinarily … may not be de-
layed, nor the time for appeal extended, in order to tax costs
or award fees” unless the Rule’s procedures for deferring
judgment until resolution of attorney’s fees have been fol-
lowed. Fed. R. Civ. P. 58(e). In some cases, it may be “more
eﬃcient to decide fee questions before an appeal is taken so
that appeals relating to the fee award can be heard at the same
time as appeals relating to the merits of the case.” Fed. R. Civ.
P. 58 advisory committee’s note to 1993 amendment. To
choose this option, however, a district court must enter an or-
der stating that it is doing so before a notice of appeal has been
ﬁled and become eﬀective. Fed. R. Civ. P. 58(e). When that
procedure is not followed, judgments on the merits and on
attorney’s fees are separately appealable. See Ray Haluch
Gravel Co. v. Cent. Pension Fund of Int’l Union of Operating En-
gineers & Participating Emps., 571 U.S. 177, 179, 187 (2014).
     Although the district court did not follow the prescribed
Rule 58(e) procedure for consolidating the merits and attor-
ney’s fee issues into one ﬁnal judgment, that’s eﬀectively
what it did. It entered one ﬁnal judgment on December 23,
2021, resolving both the merits and attorney’s fee issues. But
it’s clear at this stage that the district court’s decision on both
the merits and the attorney’s fees are ﬁnal and that we have
appellate jurisdiction over both appeals. See 28 U.S.C. § 1291;
6                                      Nos. 21-2139 & 22-1035

Fed. R. App. P. 4(a)(7)(A)(ii) (treating judgment as entered 150
days after entry of a dispositive order that does not amount
to a proper judgment). We thus proceed to consider these is-
sues.
                              III
   On the merits, Cooperative contends that the district court
erred by entering a declaratory judgment for two reasons. It
argues ﬁrst that declaratory relief is unavailable under the
FMLA and, second, that Simon did not show that she was
prejudiced by its FMLA violation. We review a district court’s
legal conclusions following a bench trial de novo and its fac-
tual ﬁndings for clear error. Murdock & Sons Const., Inc. v.
Goheen Gen. Const., Inc., 461 F.3d 837, 840 (7th Cir. 2006).
                               A
     The FMLA’s “Enforcement” section permits an eligible
employee to bring a civil action against her employer for vio-
lations “to recover the damages or equitable relief prescribed”
by the statute. 29 U.S.C. § 2617(a)(2). The FMLA further di-
rects that “[a]ny employer who violates section 2615 of this
title shall be liable to any eligible employee affected— … for
such equitable relief as may be appropriate, including em-
ployment, reinstatement, and promotion.” Id. § 2617(a)(1)(B).
The parties dispute whether a declaratory judgment falls
within the FMLA’s authorization for “equitable relief.” If the
FMLA authorizes the entry of a declaratory judgment as “eq-
uitable relief,” Simon may be entitled to attorney’s fees. See
Id. § 2617(a)(3). If not, then the declaratory judgment was au-
thorized only by the Declaratory Judgment Act, 28 U.S.C.
§ 2201, which does not provide for fees.
Nos. 21-2139 & 22-1035                                         7

    Although we have not yet addressed this issue in the
FMLA context, we have when interpreting a similar statute.
The Employee Retirement Income Security Act (ERISA) au-
thorizes civil actions “to enjoin any act or practice which vio-
lates any provision of this subchapter or the terms of the plan,
or … to obtain other appropriate equitable relief (i) to redress
such violations or (ii) to enforce any provisions of this sub-
chapter or the terms of the plan.” 29 U.S.C. § 1132(a)(3) (em-
phasis added). In Spitz v. Tepfer, we held that a suit seeking
declaratory and other relief under this subsection “was one
under ERISA for appropriate equitable remedies” and noted
that our precedents had “characterized suits by fiduciaries …
for declaratory judgments … as actions in pursuit of ‘appro-
priate equitable remedies’ under the statute.” 171 F.3d 443,
450 (7th Cir. 1999) (citing Winstead v. J.C. Penney Co., 933 F.2d
576, 580 (7th Cir. 1991) (permitting fiduciary to seek a decla-
ration of its obligations under § 1132(a)(3)); see also Newell
Operating Co. v. Int’l Union of United Auto., Aerospace, & Agr.
Implement Workers of Am., 532 F.3d 583, 588 (7th Cir. 2008)
(“[T]he fiduciary of an ERISA plan may sue for declaratory
judgments, injunctions, and restitution under ERISA
§ 502(a)(3)’s provision for ‘appropriate equitable relief.’”)
(overruled on other grounds); cf. Mass. Mut. Life Ins. Co. v.
Russell, 473 U.S. 134, 155 (1985) (Brennan, J., concurring in the
judgment) (noting that § 1132(a)(3)’s authorization for “other
appropriate equitable relief ... to redress” ERISA violations al-
lows for declaratory judgments); Held v. Mfrs. Hanover Leasing
Corp., 912 F.2d 1197, 1203 (10th Cir. 1990) (same). We thus
held in Spitz that the plaintiff could seek attorney’s fees under
ERISA. 171 F.3d at 450.
   We have been given no reason to treat the FMLA’s text
(“such equitable relief as may be appropriate”) differently
8                                                  Nos. 21-2139 & 22-1035

from ERISA’s (“other appropriate equitable relief”). See Tex.
Dep’t of Hous. & Cmty. Affs. v. Inclusive Comtys. Project, Inc., 576
U.S. 519, 534–35 (2015) (interpreting a federal statute by look-
ing to interpretations of similar language in other statutes).
And, on first principles, we are untroubled with extending
these holdings to the FMLA context.
    The FMLA does not define “equitable relief,” and we un-
derstand the phrase as a term of art. Cf. Direct Mktg. Ass’n v.
Brohl, 575 U.S. 1, 13 (2015) (describing a federal statute’s use
of “terms of art in equity”); Henderson v. State Farm Fire & Cas.
Co., 596 N.W.2d 190, 195 n.9 (Mich. 1999) (recognizing “equi-
table remedies” as a legal term of art). So we look to the gen-
erally understood meaning of equitable relief in the legal
community at the time of the FMLA’s passage in 1993. See
George v. McDonough, 142 S. Ct. 1953, 1963 (2022) (looking to
the “prevailing understanding” of a term of art when Con-
gress codified it into law) (citation omitted).
    We start with how Congress itself has classified declara-
tory judgments. See Buckeye Check Cashing, Inc. v. Cardegna,
546 U.S. 440, 448 n.3 (2006) (looking “elsewhere in the United
States Code” to aid statutory interpretation). The Petroleum
Marketing Practices Act of 1978, like many state statutes en-
acted before the FMLA’s passage, 1 describes “equitable relief”
as “including declaratory judgment[s].” 15 U.S.C. § 2805(b)(1)
(“In any action under subsection (a), the court shall grant such
equitable relief as the court determines is necessary to remedy
the effects of any failure to comply with the [statutory]

1See, e.g., Fla. Stat. § 496.420(1) (1991); Me. Stat. tit. 10, § 1456 (1975); Minn.
Stat. § 325B.08 (1977); N.C. Gen. Stat. § 75-86 (1988); N.D. Cent. Code § 5-
04-08 (1981); Ohio Rev. Code § 2743.03(A)(2) (1988); R.I. Gen. Laws § 5-55-
8 (1976); Utah Code § 13-12-7 (1975); Va. Code § 59.1-358 (1988).
Nos. 21-2139 & 22-1035                                            9

requirements … including declaratory judgment, mandatory or
prohibitive injunctive relief, and interim equitable relief.”)
(emphasis added). Congress did the same thing in the Immi-
gration & Nationality Act, as amended in 1996. See 8 U.S.C.
§ 1252(e)(1)(A) (“[N]o court may … enter declaratory, injunc-
tive, or other equitable relief … except as specifically author-
ized … .”). And we have found no statute in which Congress
has excluded declaratory judgments from the definition of eq-
uitable relief.
    That Congress expressly referred to declaratory judg-
ments as equitable in other statutes and not the FMLA does
not render such judgments unavailable. Cf. NLRB v. SW Gen.,
Inc., 137 S. Ct. 929, 940 (2017) (noting that the negative-impli-
cation canon “applies only when circumstances support a
sensible inference that the term left out must have been meant
to be excluded”) (citation omitted and cleaned up). Consider
a traveler who had previously authorized her travel agent to
“book any electric rental car, including hybrids,” on a recent
trip. If the same traveler later asked the agent to “book any
electric rental car” for an upcoming trip, the agent could rea-
sonably accommodate that request by reserving a hybrid car.
Read this way, the FMLA tracks our ordinary presumption
that Congress uses similar terms consistently across statutes.
See Antonin Scalia & Bryan A. Garner, Reading Law: The In-
terpretation of Legal Texts 167–73 (2012).
    Statutory context bolsters this conclusion. See Sw. Airlines
Co. v. Saxon, 142 S. Ct. 1783, 1788 (2022) (words must be “in-
terpreted in their context, not in isolation”) (citation omitted).
To repeat, the FMLA directs that “[a]ny employer who vio-
lates section 2615 of this title shall be liable to any eligible em-
ployee affected— … for such equitable relief as may be
10                                      Nos. 21-2139 & 22-1035

appropriate, including employment, reinstatement, and pro-
motion.” 29 U.S.C. § 2617(a)(1)(B). The word “including” sug-
gests an illustrative—rather than exhaustive—list and thus
“makes clear that the authorization is not limited to the spec-
ified remedies there mentioned.” West v. Gibson, 527 U.S. 212,
217 (1999); Scalia & Garner, at 132 (recognizing that the word
“include” does “not ordinarily introduce an exhaustive list”);
cf. S. Rep. No. 103-3, 36 (1993) (“This section is intended to
provide employees with the right to pursue all varieties of eq-
uitable relief … .”). Congress thus had no need to list every
form of available equitable relief in the FMLA; its use of the
label “equitable relief” was enough. And the three listed rem-
edies are relatively intrusive; courts may order an employer
to hire, reinstate, or promote an individual. See 29 U.S.C.
§ 2617(a)(1)(B). It would make little sense for the FMLA to
permit courts to grant these heavy-handed remedies yet bar
them from using a lighter touch through entry of a declara-
tory judgment. See Steffel v. Thompson, 415 U.S. 452, 471 (1974)
(noting that declaratory judgment “is a much milder form of
relief than an injunction”).
    Like Congress, the Supreme Court has also treated declar-
atory judgments as equitable, and we assume “when Con-
gress enacts statutes, it is aware of [the Supreme Court’s] rel-
evant precedents.” See Ysleta Del Sur Pueblo v. Texas, 142 S. Ct.
1929, 1940 (2022). The Supreme Court has repeatedly found
that declaratory judgments “closely resemble” injunctive re-
lief, the quintessential equitable remedy. CIGNA Corp. v.
Amara, 563 U.S. 421, 440 (2011); see California v. Grace Brethren
Church, 457 U.S. 393, 408–09, 411 (1982) (holding that the Tax
Injunction Act “prohibits declaratory as well as injunctive re-
lief” and noting that “there is little practical difference be-
tween injunctive and declaratory relief”); Samuels v. Mackell,
Nos. 21-2139 & 22-1035                                         11

401 U.S. 66, 72–73 (1971) (applying the same Younger absten-
tion principles to both injunctive and declaratory relief); Ab-
bott Lab’ys v. Gardner, 387 U.S. 136, 155 (1967) (stating that
“[t]he declaratory judgment and injunctive remedies are eq-
uitable in nature” and holding that equitable defenses were
available in a declaratory judgment suit challenging adminis-
trative action) (abrogated on other grounds); Pub. Affs. Assocs.,
Inc. v. Rickover, 369 U.S. 111, 112–13 (1962) (per curiam) (treat-
ing declaratory action as a form of equitable relief in deciding
to remand the case for further factual development); Eccles v.
Peoples Bank of Lakewood Vill., Cal., 333 U.S. 426, 431 (1948) (“A
declaratory judgment, like other forms of equitable relief,
should be granted only as a matter of judicial discretion, ex-
ercised in the public interest.”); Great Lakes Dredge & Dock Co.
v. Huffman, 319 U.S. 293, 299–300 (1943) (holding that “[t]hose
considerations which have led federal courts of equity to re-
fuse to enjoin the collection of state taxes … require a like re-
straint in the use of the declaratory judgment procedure” and
noting that a suit for declaratory relief “is essentially an equi-
table cause of action” “analogous to the equity jurisdiction in
suits quia timet or for a decree quieting title”). Yet the Su-
preme Court has not always spoken with one voice. For ex-
ample, it has viewed declaratory relief as legal in some con-
texts, see Beacon Theatres, Inc. v. Westover, 359 U.S. 500, 504
(1959) (treating declaratory judgment as legal rather than eq-
uitable), and neither equitable nor legal in others, see Gulf-
stream Aerospace Corp. v. Mayacamas Corp., 485 U.S. 271, 284
(1988) (stating in dicta that “[a]ctions for declaratory judg-
ments are neither legal nor equitable”) (abrogated in part by
statute). So, although far from conclusive, the weight of Su-
preme Court authority favors treating declaratory relief as eq-
uitable.
12                                       Nos. 21-2139 & 22-1035

    We now turn to history, as the Supreme Court has directed
us to do when “interpreting statutes like [this one] that pro-
vide for ‘equitable relief.’” Liu v. SEC, 140 S. Ct. 1936, 1942
(2020); see George, 142 S. Ct. at 1959 (when Congress employs
a term of art, it carries the term’s “old soil with it”) (citation
omitted). We “analyze[] whether a particular remedy falls
into ‘those categories of relief that were typically available in
equity’” before the merger of law and equity. Liu, 140 S. Ct. at
1942 (quoting Mertens v. Hewitt Associates, 508 U.S. 248, 256
(1993)); CIGNA Corp., 563 U.S. at 439. We use 1938 as our his-
torical baseline because that’s when the Federal Rules of Civil
Procedure merged law and equity in federal courts. Montanile
v. Bd. of Trustees of Nat. Elevator Indus. Health Benefit Plan, 577
U.S. 136, 142 (2016). After considering this history up to 1938,
we must decide which label—”legal or equitable”—better fits
declaratory judgments. Id. (citation omitted); see, e.g.,
Mertens, 508 U.S. at 255 (focusing on the distinction between
legal and equitable relief). Here, history resolves any concern
left lingering by Congress and the Supreme Court about the
scope of the FMLA’s equitable relief.
     English equity courts have always “had the power to grant
declaratory relief … as ancillary to the granting of some prin-
cipal relief.” J.D. Heydon, M.J. Leeming & P.G. Turner,
Meagher, Gummow & Lehane’s Equity: Doctrines and Reme-
dies § 19-005, at 609 (5th ed. 2015). But England did not au-
thorize declaratory judgments independent of other relief un-
til the 1850s and, at that time, did so only for its equity courts,
not its courts of law. See id. § 19-015, at 611–12; Edwin M. Bor-
chard, The Declaratory Judgment—A Needed Procedural Reform,
28 Yale L.J. 1, 26 (1918); Bernard C. Gavit, Procedure Under the
Uniform Declaratory Judgment Act, 8 Ind. L. J. 409, 419 (1933)
(“[I]n England[,] the first statute and the first court rules on
Nos. 21-2139 & 22-1035                                          13

the subject were addressed exclusively to the Court of Chan-
cery. Practically all of the English cases have been, and are
now, brought in that court … .”); CIGNA Corp., 563 U.S. at 439
(looking to whether the kind of lawsuit could have been
“brought only in a court of equity, not a court of law” before
the merger of law and equity and noting that “the remedies
available to those courts of equity were traditionally consid-
ered equitable”). Although Congress did not pass the federal
Declaratory Judgment Act until 1934, American courts often
deployed a form of declaratory judgments in equity “without
conscious adoption” of the procedure. Borchard, A Needed
Procedural Reform, at 30. For example, equity courts could long
declare rights to title; entitlement in equity to property to
which another has legal title (a constructive trust); the validity
or invalidity of a trust and other legal instruments; and the
validity or nullity of a marriage. See id. at 30–32; John Adams,
Doctrine of Equity: A Commentary on the Law as Adminis-
tered by the Court of Chancery xxxviii, 35–36, 168–69, 201,
288, 328 (8th ed. 1890); Nashville, C. & St. L. Ry. v. Wallace, 288
U.S. 249, 263 (1933) (listing cases in which courts “gave no in-
junction or other relief beyond the determination of the legal
rights which were the subject of controversy between the par-
ties,” including in suits to determine matrimonial status, for
instructions to a trustee or for the construction of a will, and
for bills to quiet title); Edwin M. Borchard, The Constitutional-
ity of Declaratory Judgments, 31 Colum. L. Rev. 561, 606 (1931)
(“The fact is that actions resulting in declaratory judgments
have been known to the English and American courts of eq-
uity for centuries, … .”). And when some states, including
Rhode Island (1876), Illinois (1911), New Jersey (1915), and
Florida (1919), first formally authorized declaratory judg-
ments, they did so only in their equity—not common law—
14                                              Nos. 21-2139 & 22-1035

courts. 2 See Borchard, A Needed Procedural Reform, at 30; Ed-
win Borchard, The Next Step Beyond Equity–the Declaratory Ac-
tion, U. Chi. L. Rev. 145, 148 (1946). Facing a binary choice be-
tween equity and law, we think this history shows that de-
claratory relief falls on the equitable side of the divide.
Cf. New York State Psychiatric Ass’n, Inc. v. UnitedHealth Grp.,
798 F.3d 125, 135 (2d Cir. 2015) (noting that declaratory relief
closely resembles traditional equitable remedies); Brett v. Jef-
ferson Cnty., Ga., 123 F.3d 1429, 1435 n.14 (11th Cir. 1997)
(same).
    To be sure, we recognize that leading treatises have de-
scribed declaratory relief as neither strictly equitable nor le-
gal. See 1 Dan B. Dobbs, Law of Remedies § 1.2, at 11–12 (2d.
ed. 1993); 26 C.J.S. Declaratory Judgments § 117; 9 Charles
Alan Wright & Arthur R. Miller, Federal Practice and Proce-
dure § 2313 (4th ed. 2020). But other scholarship has been less
equivocal, with one equity scholar stating that declaratory
judgments, like injunctions, are “quintessential equitable re-
lief.” Ben Kremer, Equity and the Common Counts, in Equity
and Law: Fusion and Fission 227 n.177 (John C.P. Goldberg,
Henry E. Smith & P.G. Turner eds., 2019); see, e.g., Heydon,
et al. § 19-315, at 644 (“[I]t is possible to describe declaratory
relief as ‘equitable’ if by that one means that declaratory relief
is discretionary (like strictly equitable relief) rather than

2 Act of June 5, 1911, 1911 Ill. Laws 253–54 (granting chancery courts the
power to declare a “complainant’s right” related to certain equitable sub-
jects through a “final decree upon his bill”); Act of March 30, 1915, ch. 116,
§ 7, N.J. Laws 185 (authorizing “any person claiming a right cognizable in
a court of equity” on certain matters to apply “for a declaration of the
rights of the persons interested”); Act of June 9, 1919, ch. 7857, 1924 Fla.
Laws 148–49 (limiting declaratory relief to applications “by Bill in Chan-
cery to any Court in this State having equity jurisdiction”).
Nos. 21-2139 & 22-1035                                                 15

rigidly based on rules (like the common law). And declara-
tory relief can be called ‘equitable’ for the purpose of ac-
knowledging its general law antecedents in equity rather than
common law.”); Gavit, Procedure Under the Uniform Declara-
tory Judgment Act, at 419 (“It seems reasonably clear that on
a[] historical classification the power involved is equitable
and not common law.”). We don’t think this mixed scholar-
ship dictates an outcome in either direction. And unlike the
commentators, we must choose whether given relief is equi-
table or legal under the FMLA; we cannot, out of a concern
for theoretical purity, dodge the question by picking neither.
    At bottom, given our precedents, Congress’s definitions in
other statutes, statutory context, the weight of Supreme Court
precedents, and the equitable origins of the declaratory judg-
ment, we hold that the FMLA’s use of equitable relief encom-
passes declaratory relief. To that end, the district court did not
err in awarding a declaratory judgment to Simon under the
FMLA. 3
                                    B
     Cooperative next argues that Simon failed to show that its
statutory violation prejudiced her, a requirement to obtain re-
lief under the FMLA. See Ziccarelli v. Dart, 35 F.4th 1079, 1084–


3Although the parties placed this issue squarely before us, they have not
engaged with the relevant analysis necessary to resolve this appeal. Coop-
erative argues only that declaratory judgments are unauthorized by the
FMLA because they resemble nominal damages, which, it says, are una-
vailable under the statute. But we’ve never held that nominal damages are
unavailable under the FMLA. See Franzen v. Ellis Corp., 543 F.3d 420, 426
n.6 (7th Cir. 2008) (declining to address whether nominal damages are
available under the FMLA). And, as in Franzen, we have no reason to ad-
dress that issue today.
16                                      Nos. 21-2139 & 22-1035

85 (7th Cir. 2022). Prejudice “mean[s] harm resulting from the
[FMLA] violation.” Id.
    In its order following a bench trial, the district court made
a factual ﬁnding that Simon suﬀered prejudice because Coop-
erative “parked her in a backwater position with materially
fewer responsibilities until her contract ran out” and assigned
her a new position resembling that of a paraprofessional,
which was “below her professional capacity.” Cooperative
has not argued that this ﬁnding was clearly erroneous, so we
accept it as true. See Murdock, 461 F.3d at 840.
    Given this factual ﬁnding, we see no legal error in the dis-
trict court’s holding that Simon proved prejudice. An em-
ployee that must give up her fulﬁlling job for one in which she
is overqualiﬁed suﬀers a “real impairment of [her] rights and
resulting prejudice,” as required by the FMLA. Ragsdale v.
Wolverine World Wide, Inc., 535 U.S. 81, 90 (2002). Simon
worked below her professional capacity for most of the school
year and, like any professional who spends time away from
their area of expertise, will likely have to explain away that
wasted period to future prospective employers. Indeed, if this
case involved an accomplished neurosurgeon returning from
leave to a position that required only tracking the hospital’s
inventory, we doubt that anyone would question whether the
surgeon suﬀered prejudice. So too if an experienced appellate
advocate returning to her law ﬁrm was tasked only with or-
ganizing the ﬁrm’s ﬁles for months on end. Simon, a lead
teacher placed as a paraprofessional upon her return from
leave for the rest of the school year, is no diﬀerent. She suf-
fered harm for which the FMLA provides a remedy.
   Still, Cooperative argues that Simon suﬀered only a tech-
nical FMLA violation, which caused her no prejudice. For
Nos. 21-2139 & 22-1035                                        17

support, it cites the Supreme Court’s decision in Ragsdale and
several of our decisions. Yet these cases do not aid Coopera-
tive. Ragsdale invalidated a regulation, which required an em-
ployer to give another 12 weeks oﬀ to an employee who had
already taken 30 weeks of leave because the employer had ne-
glected to provide the required notice to the employee. 535
U.S. at 88–91. The Court found that this penalty violated the
FMLA’s remedial design because it was unconnected to any
prejudice suﬀered by the employee due to the employer’s
lapse (indeed, the employee admitted that she would not have
changed her behavior had she received the notice). Id. Unlike
the plaintiﬀ in Ragsdale, who had suﬀered no harm from the
employer’s failure to give the required notice, Simon did suf-
fer harm, and a ﬁnding in her favor in no way infringes the
FMLA’s remedial design.
    Nor do we see how our precedents support Cooperative’s
position. Cooperative ﬁrst cites Franzen v. Ellis Corp., 543 F.3d
420 (7th Cir. 2008). In that case, we aﬃrmed the district court’s
refusal to award damages after a bench trial because the plain-
tiﬀ did not and could not return to work following his leave.
Id. at 430. A plaintiﬀ cannot collect damages for periods of
time in which he otherwise could not have worked for the
company. Id. at 426. Here, in contrast, Simon sought equitable
relief—not damages—and she was willing and able to return
to work. Cooperative’s citation to Harrell v. U.S. Postal Serv.,
445 F.3d 913 (7th Cir. 2006), is similarly oﬀ base. There, the
plaintiﬀ sued his employer for requesting medical infor-
mation from his doctor without his authorization. Id. at 917.
We held that this request resulted in no prejudice because the
doctor’s oﬃce refused to release any information to the em-
ployer and the incident did not lead to any adverse employ-
ment action against the plaintiﬀ. Id. at 928. In contrast, the
18                                       Nos. 21-2139 & 22-1035

district court here made a factual ﬁnding that Simon suﬀered
actual harm from Cooperative’s FMLA violation. Coopera-
tive’s last citation, Hickey v. Protective Life Corp., 988 F.3d 380
(7th Cir. 2021), is even further aﬁeld. We held in Hickey that
the plaintiﬀ could not show prejudice because his termination
was “unrelated to any activity protected by” the FMLA. Id. at
389. Simon’s harm (placement in a position below her skill
level) directly relates to Cooperative’s FMLA violation—its
failure to return her to an equivalent job. So neither the Su-
preme Court’s nor our precedents support Cooperative’s po-
sition that Simon suﬀered only a technical FMLA violation.
    In sum, we ﬁnd no error in the district court’s holdings
that the FMLA authorizes the entry of declaratory judgments
and that Simon suﬀered prejudice from Cooperative’s failure
to return her to an equivalent position following her leave. We
therefore aﬃrm the district court’s decision on the merits.
                                IV
    We now turn to the district court’s attorney’s fee award.
Cooperative contests only the legal availability—not the sub-
stantive reasonableness—of the attorney’s fee award. We re-
view the district court’s legal conclusion about the availability
of fees de novo. See Fast v. Cash Depot, Ltd., 931 F.3d 636, 639
(7th Cir. 2019).
    The relevant provision of the FMLA states: “The court in
such an action shall, in addition to any judgment awarded to
the plaintiﬀ, allow a reasonable attorney’s fee, reasonable ex-
pert witness fees, and other costs of the action to be paid by
the defendant.” 29 U.S.C. § 2617(a)(3) (emphasis added). De-
spite this mandatory language, Cooperative argues that a de-
claratory judgment cannot trigger the right to attorney’s fees.
Nos. 21-2139 & 22-1035                                          19

Cooperative again cites our decision in Franzen to argue that
a declaratory judgment is not the type of judgment that would
trigger an attorney’s fee award under the FMLA. See Franzen,
543 F.3d at 431 (holding that an interlocutory jury verdict in
the plaintiﬀ’s favor, alone, does not trigger attorney’s fees).
But in Franzen, the district court entered judgment for the de-
fendant; there was no entry of a declaratory judgment for the
plaintiﬀ. See id. at 430. So we fail to see how Franzen oﬀers any
guidance here.
    Second, Cooperative points to Farrar v. Hobby, 506 U.S. 103,
105 (1992), which held that a plaintiﬀ was not entitled to an
attorney’s fee award under 42 U.S.C. § 1988 when he recov-
ered only one dollar on a $17 million claim against six defend-
ants. But Farrar is not on point legally or factually. To start, it
involved a diﬀerent statute under which fees are discretion-
ary, see 42 U.S.C. § 1988 (“[T]he court, in its discretion, may
allow the prevailing party … a reasonable attorney’s fee as
part of the costs … .”) (emphasis added), while the FMLA
mandates fees, see 29 U.S.C. § 2617(a)(3) (“The court … shall
… allow a reasonable attorney’s fee … .”) (emphasis added).
And even if this case involved the same statute, Farrar did not
announce a categorical rule forbidding attorney’s fees when a
plaintiﬀ fails to recover compensatory damages. Instead, the
Court said, “When a plaintiﬀ recovers only nominal damages
because of his failure to prove an essential element of his
claim for monetary relief, … the only reasonable fee is usually
no fee at all.” 506 U.S. at 115 (emphasis added); see id. at 124
(White, J., concurring in part and dissenting in part) (pointing
out that the majority “clearly” did not hold “that recovery of
nominal damages never can support the award of attorney’s
fees”). Unlike the Farrar plaintiﬀ who received only one dollar
from the jury on a $17 million claim, Simon did not seek
20                                     Nos. 21-2139 & 22-1035

damages at all at trial. Instead, Simon sought only injunctive
and declaratory relief against one defendant, and she suc-
ceeded on one of those requests. Cf. id. at 116 (O’Connor, J.,
concurring) (“If ever there was a plaintiﬀ who deserved no
attorney’s fee at all, that plaintiﬀ was Joseph Farrar. He ﬁled
a lawsuit demanding 17 million dollars from six defendants.
After 10 years of litigation and two trips to the Court of Ap-
peals, he got one dollar from one defendant.”). Farrar thus
does not render fees unavailable here.
    Last, Cooperative argues the district court awarded attor-
ney’s fees as a form of punitive damages, which are unavaila-
ble under the FMLA. But the district judge merely applied the
FMLA as written, which expressly requires attorney’s fees af-
ter a judgment entered in the plaintiﬀ’s favor. See 29 U.S.C.
§ 2617(a)(3). There’s nothing punitive in that. Having rejected
each of Cooperative’s contrary arguments, we hold that the
district court did not err in ﬁnding that attorney’s fees were
available under the circumstances.
                                                    AFFIRMED